Exhibit 10.4


AMENDMENT NO. 1 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into at
Columbus, Ohio, as of August 16, 2010 (the “Amendment Effective Date”), by and
between M/I Homes, Inc. (“Borrower”) and The Huntington National
Bank (“Lender”). This Amendment amends and modifies a certain Credit Agreement
dated as of July 27, 2009 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) by and between Borrower and
Lender. All capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.


RECITALS:


A.           Borrower and Lender executed the Credit Agreement setting forth the
terms of certain extensions of credit to Borrower; and


B.           Borrower has requested that Lender increase the amount of the
Letter of Credit Commitment, extend the Maturity Date of the Letter of Credit
Commitment, provide for the issuance of any Letter of Credit with an expiration
date of up to thirty-six months, and amend and modify terms and covenants in the
Credit Agreement accordingly, and Lender is willing to do so upon the terms and
subject to the conditions contained herein.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:


1. The definitions of “Letter of Credit Commitment,” “Letter of Credit Fee,”
“Master Credit Facility” and “Maturity Date,” set forth in Section 1.1, “Certain
Defined Terms,” of the Credit Agreement are hereby amended respectively to
recite as follows:


“Letter of Credit Commitment” means the commitment of such Lender to provide
Letter of Credit Exposure in an aggregate amount not to exceed $10,000,000.


“Letter of Credit Fee” shall mean quarterly fees equal to one and one-half
percent (1.50%) per annum of the average daily Letter of Credit Exposure in
effect from time to time, which fees shall be due and payable quarterly in
arrears on the first day of January, April, July and October of each year or
partial year during the time any Letter of Credit Exposure is outstanding.


“Master Credit Facility” means that certain Credit Agreement, dated as of June
9, 2010, by and among Borrower, the lenders party thereto, PNC Bank, National
Association, as administrative agent for the lenders party thereto and the other
agents party thereto, as amended, restated, supplemented or otherwise modified
from time to time.


“Maturity Date” means August 31, 2012.


2. Paragraphs (a), “Types and Amounts” and (e) “Letter of Credit Fees Upon
Issuance” of Section 2.1, “Letters of Credit,” of the Credit Agreement are
hereby amended respectively to recite as follows:


(a)            Types and Amounts.  Lender shall not have any obligation to and
shall not (i) issue (or amend) any Letter of Credit if on the date of issuance
(or amendment), before or after giving effect to the Letter of Credit requested
hereunder, the aggregate outstanding dollar amount of Letters of Credit Exposure
would exceed the Letter of Credit Commitment, calculated as of the date of
issuance of any Letter of Credit; or (ii) issue any Letter of Credit which has
an expiration date, or amend any Letter of Credit such that it has an expiration
date, later than the date that is the earlier of (A) thirty-six (36) months
after the date of issuance thereof or (B) August 31, 2015.


(e)            Letter of Credit Fees.  Borrower agrees to pay to Lender: (i) the
Letter of Credit Fees, which fees shall be due and payable quarterly in arrears
on the first day of January, April, July and October of each year or partial
year during the time any Letter of Credit Exposure is outstanding, and (ii) all
customary fees and other issuance, amendment, document examination, negotiation
and presentment expenses and related charges in connection with the issuance,
amendment, presentation of Letter of Credit Drafts, and the like customarily
charged by Lender with respect to Letters of Credit, including without
limitation, standard commissions with respect to commercial Letters of Credit
payable at the time of invoice of such amounts.


3. Conditions of Effectiveness.  This Amendment shall become effective as of the
Amendment Effective Date, upon satisfaction of all of the following conditions
precedent:


(a)           Lender shall have received execution and delivery of, by all
parties signatory thereto, originals, or completion as the case may be, to the
satisfaction of Lender and its counsel, containing such information requested by
Lender and its counsel and reflecting the absence of any material fact or issues
and in all respect satisfactory to Lender, each of the following Loan Documents:


(i)           Two duly executed originals of this Amendment; and
 
(ii)           A closing certificate in form satisfactory to Lender, with copies
of resolutions attached evidencing the authorization the increase in the amount
of the Letter of Credit Commitment; and
 
(b)           Lender shall have received a commitment fee in respect of this
Amendment in the amount of $15,000; and


(c)           The representations contained in paragraphs 4 and 5 below shall be
true and accurate.


4. Representations and Warranties.  Borrower represents and warrants to Lender
as follows: (a) after giving effect to this Amendment, each representation and
warranty made by or on behalf of Borrower in the Credit Agreement and in any
other Loan Document is true and correct in all respects on and as of the date
hereof as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to a date prior hereto; (b)
the execution, delivery and performance by Borrower of this Amendment and each
other Loan Document have been duly authorized by all requisite corporate or
organizational action on the part of Borrower and will not violate any
Requirement of Law applicable to Borrower; (c) this Amendment has been duly
executed and delivered by Borrower, and each of this Amendment, the Credit
Agreement and each other Loan Document as amended hereby constitutes the legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with the terms thereof; and (d) no event has occurred and is
continuing, and no condition exists, which would constitute an Event of Default
or a Pending Default.


5. Amendment Legal and
Authorized.                                                                (a)
All necessary corporate action has been taken in order to duly authorize
Borrower’s execution and delivery of this Agreement and the other Loan
Documents; (b) this Agreement and the other Loan Documents constitute valid and
binding obligations enforceable in accordance with their respective terms; (c)
the execution of this Amendment and the compliance with all the provisions of
the Loan Documents (i) are within the organizational powers of Borrower, and
(ii) will not conflict with, result in any breach in any of the provisions of,
constitute a default under, or result in the creation of any Lien (other than a
Permitted Lien) upon any property of Borrower under the provisions of the Master
Credit Facility, including without limitation Section 7.1 thereof, or any other
agreement, charter instrument, bylaw, or other instrument to which Borrower is a
party or by which it may be bound; and (d) there are no limitations in any
indenture, contract, agreement, mortgage, deed of trust or other agreement or
instrument to which Borrower is now a party or by which Borrower may be bound
with respect to the payment of any Obligations under this Amendment or any other
Loan Document, or, to the extent applicable, the ability of Borrower to incur
the Indebtedness pursuant to this Amendment or any Loan Document in connection
herewith.


6. Reference to and Effect on the Loan Documents.  (a) Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “Credit Agreement,”
“Agreement,” the prefix “herein,” “hereof,” or words of similar import, and each
reference in the Loan Documents to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended hereby.  (b) Except to the extent
amended or modified hereby, all of the representations, warranties, terms,
covenants and conditions of the Credit Agreement and the other Loan Documents
shall remain as written originally and in full force and effect in accordance
with their respective terms and are hereby ratified and confirmed, and nothing
herein shall affect, modify, limit or impair any of the rights and powers which
Lender may have hereunder or thereunder.  Nothing in this Amendment shall
constitute a novation.  The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to or modification of any of Lender’s rights under, or of
any other term or provisions of, the Credit Agreement or any other Loan
Document, or of any term or provision of any other instrument referred to
therein or herein or of any transaction or future action on the part of Borrower
which would require the consent of Lender.


7. No Waiver.  Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.


8. Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


9. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument.  Receipt by Lender of a facsimile copy
of an executed signature page hereof will constitute receipt by Lender of an
executed counterpart of this Amendment.


10. Costs and Expenses.  Borrower agrees to pay on demand in accordance with the
terms of the Credit Agreement all costs and expenses of Lender in connection
with the preparation, reproduction, execution and delivery of this Amendment and
all other Loan Documents entered into in connection herewith, including the
reasonable fees and out-of-pocket expenses of Lender’s counsel with respect
thereto.


11. Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.


12. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.


13. Patriot Act Notice.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L.10756 (signed into law
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.


[Signature Page Follows.]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower and Lender have hereunto set their hands as of the
date first set forth above.




BORROWER:


M/I HOMES, INC.


By:                                                                          


Its:                                                                          




LENDER:


THE HUNTINGTON NATIONAL BANK




By:                                                                          


Its:                                                                          

